EX-99.23(p)(115) Code of Conduct Doing What’s Right THE BANK OF NEW YORK MELLON Table of Contents CHAIRMAN’S LETTER 1 CONDUCTING BUSINESS 24-27 DOING WHAT’S RIGHT 2 Fair competition and anti-trust 24 HOW TO REPORT A CONCERN 3 Anti-corruption and improper payments 26 KEY PRINCIPLES OF OUR CODE 4 Combating financial crime and money laundering 27 WHAT YOU SHOULD KNOW ABOUT OUR CODE OF CONDUCT 5-9 WORKING WITH GOVERNMENTS 28-29 Your obligations 28 Basic principles 29 Our values 5 Purpose of our Code 6 PROTECTING ASSETS 30-36 Who must follow this Code? 6 Financial integrity 30 Waivers of the Code for executive officers 6 Additional standards for senior financial professionals 31 What is expected of employees? 7 Use of company assets 31 What is expected of managers? 8 Protecting client and employee records and observing our privacy principles 32 Responsibility to ask questions and report concerns 8 What happens when a concern is reported? 9 Records management 33 Zero tolerance for retaliation 9 Use of computers, systems and corporate information 33 Cooperating with an investigation 9 Inside or proprietary information 35 RESPECTING OTHERS 10-13 SUPPORTING OUR COMMUNITIES 37-39 Mutual respect and professional treatment 10 Political activities 37 Harassment-free environment 12 Investor and media relations 38 Safety and security 13 Charitable contributions and corporate sponsorship 39 Managers’ responsibilities 13 Participating in trade associations, conferences and speaking engagements 39 AVOIDING CONFLICTS 14-23 Overview 14 ADDITIONAL HELP 40-41 Gifts and entertainment 15 Outside employment and business dealings 18 Outside service as a director, officer or general partner 20 Ownership of an outside business 21 Fiduciary appointments 21 Personal investment decisions 21 Dealing with family and close personal friends 22 Corporate opportunities 23 The Code of Conduct does not alter the terms and conditions of your employment. Rather, it helps each of us to know what must be done to make sure we always Do What’s Right. The most current version of the Code can be found on MySource. Throughout the Code, references to company policies apply only to global policies that cover all employees and do not include additional policies you must follow that are specific to your location or line of business. The Code is not intended to fully describe the requirements of referenced policies, which can be found in their entirety on MySource. Dear Colleague: At The Bank of New York Mellon, nothing is more important than Doing What’s Right. Our commitment to Ethics and Compliance is at the heart of our business and our organization. It defines us as a company and guides us as individuals who work to deliver our values — Client Focus, Trust, Teamwork and Outperformance — day in and day out. But, Doing What’s Right means knowing what’s right, and sometimes that’s not as simple as it seems. There are countless laws and regulations we have to comply with and various company policies and procedures to which we must adhere.
